EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

AMENDMENT TO THE CLAIMS
Regarding claim 11, “in a default time” now reads --within a default time-- in line 10 of the claim (or line 2 of pg. 20).
Regarding claim 15, “in the default time” now reads --within the default time-- in lines 2-3 of the claim (or lines 18-19 of pg. 20).

REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “a frequency tracking circuit, coupled to the reference frequency generating circuit and the on-time circuit, and comparing frequencies of the reference frequency signal and the on-time signal within a default time to generate a tracking signal, wherein the on-time circuit adjusts the second reference signal according to the tracking signal, so that the on-time circuit adjusts the frequency of the on-time signal” in view of the other limitations as called for in independent claim 1; and the limitation of “providing the on-time signal according to a first reference signal and a second reference signal, wherein the second reference signal is related to the output voltage; comparing frequencies of the reference frequency signal and the on-time signal in a default time to generate a tracking signal; and adjusting the second reference signal according to the tracking signal, so as to adjust the frequency of the on-time signal” in view of the other limitations as called for in independent claim 11.
Dependent claims 2-10 and 12-17 include the above-described allowable subject matter for being dependent on independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849